Citation Nr: 1521665	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  09-13 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES


1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a liver disability, to include as secondary to a service-connected disability and/or exposure to Agent Orange. 

3.  Entitlement to service connection for low blood platelets, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to November 1969.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in part, denied the Veteran's claims of entitlement to service connection for a sleep disorder, hypertension, a lumbar spine disability, a liver disability, and low blood platelets; and granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability evaluation.

In March 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In a March 2011 decision, the Board, in part, remanded these issues for additional development as well as claims for service connection for colitis and a skin condition.  The claims for service connection for colitis and a skin condition were subsequently granted in a May 2012 rating decision.  This satisfies the Veteran's appeal with respect to these issues.  

In a July 2014 decision, the Board, in part, remanded the issues of entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability, service connection for a liver disability, to include as secondary to a service-connected disability and/or exposure to Agent Orange and entitlement to service connection for low blood platelets, to include as secondary to a service-connected disability.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the most recent Supplement Statement of the Case was issued in this case, additional medical evidence has been received that has not been reviewed and considered by the RO.  These records consist of VA clinical records and examination reports.  Of particular interest, in the report of an April 2015 VA examination report that notes that the Veteran is dying of liver cancer.  The Board observes that the evidence of record, while showing that the Veteran has liver disease (See April 2011 examination report), did not show that he had a diagnosis of liver cancer.  On remand, the Veteran should be asked to identify the health care provider that diagnosed him with liver cancer.  Thereafter, the AOJ should obtain any additional outstanding medical records.  

With regard to the Veteran's claim for service connection for low blood platelets, in light of the Veteran's apparent recent diagnosis of liver cancer, it is conceivable that the Veteran has undergone laboratory blood testing in conjunction with his diagnosis of and treatment for liver cancer.  On remand, the AOJ should obtain any outstanding laboratory blood test results.

Finally, the Board notes that there is an April 2015 report of general information noting that while the Veteran reported treatment at the VA Medical Center (VAMC) in Omaha, Nebraska, from December 2013 through November 2014, there were no records for November 2014.  The author of the report certified that no record exist for that month.  Under pertinent VA regulations, VA has a duty to notify a claimant of the inability to obtain records.  See 38 C.F.R. § 3.159(e).  It does not appear that the Veteran has been informed of VA inability to obtain these records.  On remand, the AOJ should ensure that the Veteran is properly informed of the inability to obtain pertinent records.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify any outstanding sources of treatment for his claimed disabilities to include:

(a)  the health care provider(s) that have diagnosed him with, or treatment him for, liver cancer; 

(b) any health care provider(s) that may have ordered laboratory blood testing for his claimed liver disability and/or blood platelet disability; and 

(c)  any other health care provider(s) that have treated him for his claimed disabilities since November 2014.  

After securing any necessary release(s), the RO should obtain any outstanding medical records identified by the Veteran.  

2.  For any identified records that the AOJ is unable to obtain (to include records from the Omaha VAMC dated in November 2014), the AOJ must provide the Veteran and his representative with a proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014).  

This should include notifying the Veteran of (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.  

3. After ensuring that the requested actions are completed, the AOJ should verify that the remand directives have been properly followed, take any other development actions deemed warranted, and readjudicate the claim on appeal. If the benefits sought are not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




